Case 1:20-cv-02512-PKC-PK Document 6 Filed 08/04/20 Page 1 of 3 PageID #: 29




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

  TARA GOLDEN,                                      Case No: 1:20-cv-02512-PKC-PK

         Plaintiff,

         v.                                         NOTICE OF VOLUNTARY
                                                    DISMISSAL PURSUANT TO FED. R.
  QIAGEN N.V., HÅKAN BJÖRKLUND,                     CIV. P. 41(a)(1)(A)(i)
  STÉPHANE BANCEL, METIN COLPAN,
  ROSS L. LEVINE, ELAINE MARDIS,
  LAWRENCE A. ROSEN, and ELIZABETH
  E. TALLETT,

         Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Tara Golden hereby voluntarily dismisses the above-captioned action

without prejudice. Defendants have not served an answer or a motion for summary judgment.



Dated: August 4, 2020                              Respectfully submitted,

                                                   HALPER SADEH LLP

                                                   By: /s/ Daniel Sadeh
                                                   Daniel Sadeh, Esq.
                                                   375 Park Avenue, Suite 2607
                                                   New York, NY 10152
                                                   Telephone: (212) 763-0060
                                                   Facsimile: (646) 776-2600
                                                   Email: sadeh@halpersadeh.com

                                              1
Case 1:20-cv-02512-PKC-PK Document 6 Filed 08/04/20 Page 2 of 3 PageID #: 30




                                         Counsel for Plaintiff




                                     2
Case 1:20-cv-02512-PKC-PK Document 6 Filed 08/04/20 Page 3 of 3 PageID #: 31




                                CERTIFICATE OF SERVICE

        I, Daniel Sadeh, hereby certify that on August 4, 2020, a true and correct copy of the
annexed NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P.
41(a)(1)(A)(i) was served in accordance with the Federal Rules of Civil Procedure with the Clerk
of the Court using the CM/ECF system, which will send a notification of such filing to all parties
with an email address of record who have appeared and consented to electronic service in this
action.


Dated: August 4, 2020                               /s/ Daniel Sadeh
                                                    Daniel Sadeh




                                               3
